EXHIBIT 10.4
 
 
LOAN SALE AGREEMENT
 
AMONG
 
SILVERLEAF FINANCE IV, LLC,
 
as Seller,
 
SILVERLEAF FINANCE V, L.P.,
 
as Purchaser
 
AND
 
SILVERLEAF RESORTS, INC., as Servicer
 


 
DATED AS OF AUGUST 1, 2006
 
 

--------------------------------------------------------------------------------

 
 
LOAN SALE AGREEMENT
 
This LOAN SALE AGREEMENT (this “Agreement”), dated as of August 1, 2006, is
among Silverleaf Finance IV, LLC, a Delaware limited liability company
(“Seller”), Silverleaf Finance V, L.P., a Delaware limited partnership (the
“Purchaser”), Silverleaf Resorts, Inc., a Texas corporation, in its capacity as
servicer (the “Servicer”) and their respective permitted successors and assigns.
 
W I T N E S S E T H:
 
WHEREAS, the Purchaser has been established as a bankruptcy-remote entity for
the purpose of acquiring (i) a certain pool of timeshare loans (the “Mortgage
Loans”) each evidenced by a promissory note and secured by a first Mortgage on a
fractional fee simple timeshare interest in a Unit, (ii) a pool of timeshare
loans (the “Oak N’ Spruce Loans”), each evidenced by a purchase and finance
agreement (a “Finance Agreement”) for the purchase of a certificate of
beneficial interest in the Oak N’ Spruce Resort Trust evidencing the right of
the owner thereof to use and occupy a fixed unit at Oak N’ Spruce Resort at a
fixed period of time (the Mortgage Loans and Oak N’ Spruce Loans, together, the
“Timeshare Loans”), (iii) any Qualified Substitute Timeshare Loans and
Subsequent Timeshare Loans and (iv) all Related Security in respect of the
Timeshare Loans and Oak N’ Spruce Loans. A “Timeshare Property” shall consist of
(i) in the case of a Timeshare Loan, a fractional fee simple timeshare interest
in a residential unit (a residential timeshare unit herein referred to as a
“Unit”) in a Resort or (ii) in the case of an Oak N’ Spruce Loan, a certificate
of beneficial interest (“Oak N’ Spruce Certificate”) in the Oak N’ Spruce Resort
Trust. The Timeshare Loans, Timeshare Properties, Mortgage Note, any Related
Security and other conveyed property related thereto and additional collateral,
collectively, are the “Transferred Assets.”
 
WHEREAS, on August 29, 2006 (the “Closing Date”) and on each Transfer Date, the
Purchaser intends to pledge such Transferred Assets acquired thereby to Wells
Fargo Bank National Association, as indenture trustee (in such capacity, the
“Securitization Indenture Trustee”), custodian (in such capacity, the
“Securitization Custodian”) and backup servicer, pursuant to an indenture, dated
as of August 1, 2006 (the “Securitization Indenture”), by and among the
Purchaser, Silverleaf Finance V, LLC, as the general partner of the Purchaser
(the “General Partner”), the Servicer and the Securitization Indenture Trustee,
to secure the Purchaser’s (i) 5.760% Timeshare Loan-Backed Notes, Series 2006-A,
Class A Notes, (ii) 5.909% Timeshare Loan-Backed Notes, Series 2006-A, Class B
Notes, (iii) 6.456% Timeshare Loan-Backed Notes, Series 2006-A, Class C Notes,
(iv) 7.249% Timeshare Loan-Backed Notes, Series 2006-A, Class D Notes, (v)
7.793% Timeshare Loan-Backed Notes, Series 2006-A, Class E Notes, (vi) 8.287%
Timeshare Loan-Backed Notes, Series 2006-A, Class F Notes, and (vii) 10.000%
Timeshare Loan-Backed Notes, Series 2006-A, Class G Notes (collectively, the
“Securitization Notes”);
 
WHEREAS, proceeds from the sale of the Securitization Notes will be used by the
Purchaser, in part, to (i) pay the Seller the purchase price for the Timeshare
Loans and (ii) pay certain expenses incurred in connection with the issuance of
the Securitization Notes.
 
WHEREAS, the Seller will derive an economic benefit from the transfer

 
 

--------------------------------------------------------------------------------

 

hereunder of the Timeshare Loans to the Purchaser.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:
 
SECTION 1. Definitions; Interpretation. Capitalized terms used herein but not
defined herein shall have the respective meanings specified in “Standard
Definitions” attached hereto as Annex A.
 
SECTION 2. Acquisition of Timeshare Loans.
 
(a) Initial Timeshare Loans.
 
(i) Effective as of the Closing Date, but subject to the terms and conditions of
this Agreement (including, without limitation, subsection (f) below), the Seller
hereby sells (“Sells,” “Sale” or “Sold”) and otherwise transfers, assigns, and
conveys to the Purchaser, without recourse (except to the extent specifically
provided herein), and the Purchaser hereby agrees to purchase and otherwise
acquires, all right, title and interest of the Seller in and to the Timeshare
Loans included on the schedule delivered to the Purchaser on the Closing Date
(as further described in subsection (g) below), together with the Timeshare
Properties, Related Security and other conveyed property related thereto. In
connection with the initial transfer, Seller shall transfer or cause the deposit
into the Lockbox Account of all amounts received by the Seller on account of
such Timeshare Loans, Timeshare Properties, Related Security and other conveyed
property related thereto and additional collateral hereunder due on and after
the Initial Cut-Off Date within two (2) Business Days of the receipt thereof.
 
(ii) The Seller hereby acknowledges that each sale and conveyance to the
Purchaser hereunder is absolute and irrevocable, without reservation or
retention of any interest whatsoever by the Seller.
 
(b) [Intentionally Omitted].
 


(c) Delivery of Timeshare Loan Documents. In connection with the sale, transfer,
assignment and conveyance of any Timeshare Loans hereunder, the Purchaser hereby
directs the Seller, and the Seller hereby agrees to deliver or cause to be
delivered to the Securitization Custodian all related Timeshare Loan Files and
to the Servicer all related Timeshare Loan Servicing Files.
 
(d) Collections. The Seller shall deposit or cause to be deposited all
collections in respect of the Timeshare Loans received by the Seller or any of
its Affiliates on and after the related Cut-Off Date in the Lockbox Account.
 
(e) Limitation of Liability. Neither the Purchaser nor any subsequent assignee
 
 

--------------------------------------------------------------------------------

 
of the Purchaser shall have any obligation or liability with respect to any
Timeshare Loan nor shall the Purchaser or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan. No such obligation or
liability is intended to be assumed by the Purchaser, the Seller or any
subsequent assignee herewith and any such liability is hereby expressly
disclaimed.
 
(f) Purchase Price. The price paid for Timeshare Loans, Timeshare Properties,
Related Security and other conveyed property related thereto and additional
collateral which are Sold hereunder shall be the Timeshare Loan Acquisition
Price with respect thereto. Such Timeshare Loan Acquisition Price shall be paid
by means of an immediate cash payment to the Seller by wire transfer on the
applicable conveyance date to an account designated by the Seller on or before
such conveyance date.
 
(g) Schedule of Timeshare Loans. Upon the Seller’s Sale of the Timeshare Loans,
Timeshare Properties, Related Security and other conveyed property related
thereto and additional collateral to the Purchaser, the Seller shall deliver a
Schedule of Timeshare Loans, Timeshare Properties, Related Security and other
conveyed property related thereto and additional collateral, which schedule
shall be attached hereto as Schedule III and made a part hereof. Each schedule
so delivered shall supersede any prior schedules so delivered.
 
SECTION 3. Intended Characterization, Grant of Security Interest. It is the
intention of the parties hereto that the transfers of Timeshare Loans to be made
pursuant to the terms hereof shall constitute a sale and an absolute assignment
by the Seller to the Purchaser and not a loan secured by the Timeshare Loans. In
the event, however, that a court of competent jurisdiction were to hold that any
such transfer constitutes a loan and not a sale, it is the intention of the
parties hereto that the Seller shall be deemed to have granted and does hereby
grant to the Purchaser as of the date hereof a first priority perfected security
interest in all of Seller’s right, title and interest in, to and under the
Transferred Assets specified in Section 2 hereof and that with respect to such
conveyance, this Agreement shall constitute a security agreement under
applicable law. In the event of the characterization of any such transfer as a
loan, the amount of interest payable or paid with respect to such loan under the
terms of this Agreement shall be limited to an amount which shall not exceed the
maximum non-usurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum non-usurious
rate that preempts such applicable state law, which could lawfully be contracted
for, charged or received (the “Highest Lawful Rate”). In the event any payment
of interest on any such loan exceeds the Highest Lawful Rate, the parties hereto
stipulate that (a) to the extent possible given the term of such loan, such
excess amount previously paid or to be paid with respect to such loan be applied
to reduce the principal balance of such loan, and the provisions thereof
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder and (b) to the extent that the
reduction of the principal balance of, and the amounts collectible under, such
loan and the reformation of the provisions thereof described in the immediately
preceding clause (a) is not possible given the term of such loan, such excess
amount will be deemed to have been paid with respect to such loan as a result of
an error and upon discovery of such error or upon notice thereof by any party
hereto such amount shall be refunded by the recipient thereof.
 
 

--------------------------------------------------------------------------------

 
 
The characterization of the Seller as “debtor” and the Purchaser as “secured
party” in any financing statement required hereunder is solely for protective
purposes and shall in no way be construed as being contrary to the intent of the
parties that this transaction be treated as a sale to the Purchaser of such
Seller’s entire right, title and interest in and to the Transferred Assets.
 
Each of the Seller, the Purchaser and any of their Affiliates hereby agrees to
make the appropriate entries in its general accounting records and to indicate
that the Timeshare Loans have been transferred to the Purchaser.
 
SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans by the
Purchaser. The obligations of the Purchaser to purchase any Timeshare Loans
hereunder shall be subject to the satisfaction of the following conditions:
 
(a) All representations and warranties of the Seller and the Servicer contained
in Section 5 and in Schedule I hereof, and all information provided in the
Schedule of Timeshare Loans related thereto shall be true and correct as of the
Closing Date or the Transfer Date, as applicable, and each of the Seller and the
Servicer shall have delivered to the Purchaser, the Securitization Indenture
Trustee and UBS Securities LLC (the “Initial Purchaser”) an officer’s
certificate (the “Officer’s Certificate”) to such effect.
 
(b) On or prior to the Closing Date or a Transfer Date, as applicable, the
Seller (and, with regard to a Transfer Date, the Servicer) shall have delivered
or shall have caused the delivery of (i) the related Timeshare Loan Files to the
Securitization Custodian and the Securitization Custodian shall have delivered a
receipt therefore pursuant to the Custodial Agreement, (ii) the Timeshare Loan
Servicing Files to the Servicer, and (iii) all documents and certifications
required pursuant to the terms of the Custodial Agreement and the Escrow and
Closing Agreement.
 
(c) The Seller shall have delivered or shall have caused to be delivered all
other information theretofore required or reasonably requested by the Purchaser
to be delivered by the Seller or performed or caused to be performed all other
obligations required to be performed as of the Closing Date, including all
filings, recordings and/or registrations as may be necessary in the reasonable
opinion of the Purchaser or the Securitization Indenture Trustee to establish
and preserve the right, title and interest of the Purchaser or the
Securitization Indenture Trustee, as the case may be, in the related Timeshare
Loans.
 
(d) With regard to each Transfer Date, the Servicer shall have delivered or
shall have caused to be delivered all other information theretofore required or
reasonably requested by the Purchaser to be delivered by the Servicer or
performed or caused to be performed all other obligations required to be
performed as of such Transfer Date, including all filings, recordings and/or
registrations as may be necessary in the reasonable opinion of the Purchaser or
the Securitization Indenture Trustee to establish and preserve the right, title
and interest of the Purchaser or the Securitization Indenture Trustee, as the
case may be, in the related Timeshare Loans.
 
(e) On or before the Closing Date, the Purchaser, the General Partner, the
 
 

--------------------------------------------------------------------------------

 
 
Servicer, the Backup Servicer and the Securitization Indenture Trustee shall
have entered into the Securitization Indenture.
 
(f) The Securitization Notes shall be issued and sold on the Closing Date, and
the Purchaser shall receive the full consideration due it upon the issuance of
the Securitization Notes, and the Purchaser shall have applied such
consideration to the extent necessary, to pay the Timeshare Loan Acquisition
Price for each Timeshare Loan.
 
(g) Each Timeshare Loan conveyed on a Transfer Date in accordance with Section
6(a) hereof shall satisfy each of the criteria specified in the definition of
“Qualified Substitute Timeshare Loan” and each of the conditions herein and in
the Securitization Indenture for substitution of Timeshare Loans shall have been
satisfied.
 
(h) The Purchaser shall have received such other certificates and opinions as it
shall reasonably request.
 
SECTION 5. Representations and Warranties and Certain Covenants of Seller and
Servicer.
 
(a) The Seller represents and warrants to the Purchaser and the Securitization
Indenture Trustee for the benefit of the Securitization Noteholders, as of the
Closing Date (with respect to the Timeshare Loans transferred on the Closing
Date) as follows:
 
(i) Due Incorporation; Valid Existence; Good Standing. It is a limited liability
company duly organized and validly existing in good standing under the laws of
the jurisdiction of its incorporation; and is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
the character of its property, the nature of its business or the performance of
its obligations under this Agreement makes such qualification necessary, except
where the failure to be so qualified will not have a material adverse effect on
its business or its ability to perform its obligations under this Agreement or
any other related documents (the “Transaction Documents”) to which it is a party
or under the transactions contemplated hereunder or thereunder or the validity
or enforceability of the Timeshare Loans.
 
(ii) Possession of Licenses, Certificates, Franchises and Permits. It holds all
licenses, certificates, franchises and permits from all governmental authorities
necessary for the conduct of its business, except where the failure to hold such
licenses, certificates, franchises and permits would not materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans, and has received no notice of proceedings relating to the
revocation of any such license, certificate, franchise or permit, which singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would materially and adversely affect its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) Limited Liability Company Authority and Power. It has, and at all times
during the term of this Agreement will have, all requisite limited liability
company power and authority to own its properties, to conduct its business, to
execute and deliver this Agreement and all documents and transactions
contemplated hereunder and to perform all of its obligations under this
Agreement and any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder.
 
(iv) Authorization, Execution and Delivery Valid and Binding. This Agreement and
all other Transaction Documents and instruments required or contemplated hereby
to be executed and delivered by the Seller have been duly authorized, executed
and delivered by the Seller and, assuming the due execution and delivery by, the
other party or parties hereto and thereto, constitute legal, valid and binding
agreements enforceable against the Seller in accordance with their respective
terms subject, as to enforceability, to bankruptcy, insolvency, reorganization,
liquidation, dissolution, moratorium and other similar applicable laws affecting
the enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution, as
applicable, of the Seller and to general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law.
 
(v) No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Seller of this Agreement and any other Transaction Document
to which it is a party do not and will not (A) violate any of the provisions of
its certificate of formation or limited liability company agreement, (B) violate
any provision of any law, governmental rule or regulation currently in effect
applicable to it or its properties or by which it or its properties may be bound
or affected, including, without limitation, any bulk transfer laws, where such
violation would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans, (C) violate any judgment,
decree, writ, injunction, award, determination or order currently in effect
applicable to it or its properties or by which it or its properties are bound or
affected, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans, (D)
conflict with, or result in a breach of, or constitute a default under, any of
the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which it is a party or by which it is bound where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans or (E) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, mortgage, deed of trust, contract or other instrument.
 
(vi) Governmental Consent. No consent, approval, order or authorization of, and
no filing with or notice to, any court or other Governmental Authority in
respect of the Seller is required which has not been obtained in connection with
the authorization,
 
 

--------------------------------------------------------------------------------

 
 
execution, delivery or performance by the Seller of this Agreement or any of the
other Transaction Documents to which Seller is a party or under the transactions
contemplated hereunder or thereunder, including, without limitation, the
transfer of the Timeshare Loans and the creation of the security interest of the
Purchaser therein pursuant to Section 3 hereof.
 
(vii) Defaults. It is not in default under any material agreement, contract,
instrument or indenture to which it is a party or by which it or its properties
is or are bound, or with respect to any order of any court, administrative
agency, arbitrator or governmental body, in each case, which would have a
material adverse effect on the transactions contemplated hereunder or on its
business, operations, financial condition or assets, and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any court, administrative agency, arbitrator or
governmental body.
 
(viii) Insolvency. It is solvent and will not be rendered insolvent by the
transfer of Timeshare Loans hereunder. On and after the Closing Date, it will
not engage in any business or transaction the result of which would cause the
property remaining with it to constitute an unreasonably small amount of
capital.
 
(ix) Pending Litigation or Other Proceedings. There is no pending or, to its
Knowledge, threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting it which, if decided adversely, would materially and adversely affect
(A) its condition (financial or otherwise), its business or operations, (B) its
ability to perform its obligations under, or the validity or enforceability of,
this Agreement or any other documents or transactions contemplated under this
Agreement including, without limitation, its ability to foreclose or otherwise
enforce the Liens of the Timeshare Loans, or (C) any Timeshare Loan or title of
any Obligor to any related Timeshare Property.
 
(x) Information. No document, certificate or report furnished or required to be
furnished by or on behalf of it pursuant to this Agreement or any other
Transaction Document, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, its financial condition or assets or business,
or which may impair its ability to perform its obligations under this Agreement,
which have not been disclosed herein or therein or in the certificates and other
documents furnished to the Purchaser by or on its behalf pursuant hereto or
thereto specifically for use in connection with the transactions contemplated
hereby or thereby.
 
(xi) No Deficiency Accumulation. It is not aware of any outstanding “accumulated
funding deficiency” (as such term is defined under ERISA and the Code) with
respect to any “employee benefit plan” (as such term is defined under ERISA)
 
 

--------------------------------------------------------------------------------

 
 
sponsored by it.
 
(xii) Taxes. It has filed all tax returns (federal, state and local) which it
reasonably believes are required to be filed and has paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges due from it or is contesting any such tax, assessment or other
governmental charge in good faith through appropriate proceedings or except
where the failure to file or pay will not have a material adverse effect on the
rights and interests of the Purchaser or any of its subsequent assignees. It
knows of no basis for any material additional tax assessment for any fiscal year
for which adequate reserves have not been established. It shall pay all such
taxes, assessments and governmental charges when due.
 
(xiii) Place of Business. The principal place of business and chief executive
office where it keeps its records concerning the Timeshare Loans will be 1221
Riverbend Drive, Suite 120, Dallas, Texas 75247 (or such other place specified
by it by written notice to the Purchaser and the Securitization Indenture
Trustee). It is a limited liability company formed under the laws of the State
of Delaware.
 
(xiv) Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.
 
(xv) Transactions in Ordinary Course. The transactions contemplated by this
Agreement are in the ordinary course of business of the Seller.
 
(xvi) Name. The legal name of the Seller is as set forth in the signature page
of this Agreement and the Seller does not have any tradenames, fictitious names,
assumed names or “doing business as” names.
 
(xvii) Custodial Files. The Seller shall, on or prior to the Closing Date, have
delivered or caused the delivery to the Securitization Custodian a Timeshare
Loan File for each Timeshare Loan, which Timeshare Loan File shall be complete
and verified by the Securitization Custodian in accordance with the Custodial
Agreement.
 
(xviii) No Conveyance. The Seller agrees not to convey and to ensure no party
under its control conveys any interest in a Resort relating to a Timeshare Loan
without obtaining Rating Agency Confirmation if such conveyance is reasonably
likely to have a material adverse affect on the Securitization Noteholders.
 
(b) The Servicer represents and warrants to the Purchaser and the Securitization
Indenture Trustee for the benefit of the Securitization Noteholders, as of the
Closing Date (with respect to the Timeshare Loans transferred on the Closing
Date) and on each Transfer Date (with respect to Qualified Substitute Timeshare
Loans) as follows:
 
(i) Due Incorporation; Valid Existence; Good Standing. It is a corporation duly
 
 

--------------------------------------------------------------------------------

 
 
organized and validly existing in good standing under the laws of the
jurisdiction of its incorporation; and is duly qualified to do business as a
foreign corporation and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
the Transaction Documents to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans.
 
(ii) Possession of Licenses, Certificates, Franchises and Permits. It holds all
licenses, certificates, franchises and permits from all governmental authorities
necessary for the conduct of its business, except where the failure to hold such
licenses, certificates, franchises and permits would not materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans, and has received no notice of proceedings relating to the
revocation of any such license, certificate, franchise or permit, which singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would materially and adversely affect its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.
 
(iii) Corporate Authority and Power. It has, and at all times during the term of
this Agreement will have, all requisite corporate power and authority to own its
properties, to conduct its business, to execute and deliver this Agreement and
all documents and transactions contemplated hereunder and to perform all of its
obligations under this Agreement and any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder.
 
(iv) Authorization, Execution and Delivery Valid and Binding. This Agreement and
all other Transaction Documents and instruments required or contemplated hereby
to be executed and delivered by the Servicer have been duly authorized, executed
and delivered by the Servicer and, assuming the due execution and delivery by,
the other party or parties hereto and thereto, constitute legal, valid and
binding agreements enforceable against the Servicer in accordance with their
respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, liquidation, dissolution, moratorium and other similar
applicable laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of the Servicer and to general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
 
(v) No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Servicer of this Agreement and any other Transaction Document
to which it is a party do not and will not (A) violate any of the provisions of
its articles of incorporation or bylaws, (B) violate any provision of any law,
governmental rule or
 
 

--------------------------------------------------------------------------------

 
 
regulation currently in effect applicable to it or its properties or by which it
or its properties may be bound or affected, including, without limitation, any
bulk transfer laws, where such violation would have a material adverse effect on
its ability to perform its obligations under this Agreement or any other
Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans, (C) violate any judgment, decree, writ, injunction, award,
determination or order currently in effect applicable to it or its properties or
by which it or its properties are bound or affected, where such violation would
have a material adverse effect on its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, (D) conflict with, or result in a breach
of, or constitute a default under, any of the provisions of any indenture,
mortgage, deed of trust, contract or other instrument to which it is a party or
by which it is bound where such violation would have a material adverse effect
on its ability to perform its obligations under this Agreement or any other
Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans or (E) result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, mortgage, deed of
trust, contract or other instrument.
 
(vi) Governmental Consent. No consent, approval, order or authorization of, and
no filing with or notice to, any court or other Governmental Authority in
respect of the Servicer is required which has not been obtained in connection
with the authorization, execution, delivery or performance by the Servicer of
this Agreement or any of the other Transaction Documents to which the Servicer
is a party or under the transactions contemplated hereunder or thereunder.
 
(vii) Defaults. It is not in default under any material agreement, contract,
instrument or indenture to which it is a party or by which it or its properties
is or are bound, or with respect to any order of any court, administrative
agency, arbitrator or governmental body, in each case, which would have a
material adverse effect on the transactions contemplated hereunder or on its
business, operations, financial condition or assets, and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any court, administrative agency, arbitrator or
governmental body.
 
(viii) Pending Litigation or Other Proceedings. Other than as described in the
Offering Circular, there is no pending or, to its Knowledge, threatened action,
suit, proceeding or investigation before any court, administrative agency,
arbitrator or governmental body against or affecting it which, if decided
adversely, would materially and adversely affect (A) its condition (financial or
otherwise), its business or operations, (B) its ability to perform its
obligations under, or the validity or enforceability of, this Agreement or any
other documents or transactions contemplated under this Agreement including,
without limitation, its ability to foreclose or otherwise enforce the Liens of
the Timeshare Loans, or (C) any Timeshare Loan or title of any Obligor to any
related
 
 

--------------------------------------------------------------------------------

 
 
Timeshare Property.
 
(ix) Information. No document, certificate or report furnished or required to be
furnished by or on behalf of it pursuant to this Agreement or any other
Transaction Document, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, its financial condition or assets or business,
or which may impair its ability to perform its obligations under this Agreement,
which have not been disclosed herein or therein or in the certificates and other
documents furnished to the Purchaser by or on its behalf pursuant hereto or
thereto specifically for use in connection with the transactions contemplated
hereby or thereby.
 
(x) No Deficiency Accumulation. It is not aware of any outstanding “accumulated
funding deficiency” (as such term is defined under ERISA and the Code) with
respect to any “employee benefit plan” (as such term is defined under ERISA)
sponsored by it.
 
(xi) Taxes. It has filed all tax returns (federal, state and local) which it
reasonably believes are required to be filed and has paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges due from it or is contesting any such tax, assessment or other
governmental charge in good faith through appropriate proceedings or except
where the failure to file or pay will not have a material adverse effect on the
rights and interests of the Purchaser or any of its subsequent assignees. It
knows of no basis for any material additional tax assessment for any fiscal year
for which adequate reserves have not been established. It shall pay all such
taxes, assessments and governmental charges when due.
 
(xii) Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(xiii) Transactions in Ordinary Course. The transactions contemplated by this
Agreement are in the ordinary course of business of the Servicer.
 
(xiv) Foreign Tax Liability. It is not aware of any Obligor under a Timeshare
Loan who has withheld any portion of payments due under such Timeshare Loan
because of the requirements of a foreign taxing authority, and no foreign taxing
authority has contacted it concerning a withholding or other foreign tax
liability.
 
(xv) Oak N’ Spruce Loans. With respect to Timeshare Loans that are Oak N’ Spruce
Loans:
 
(A) The Oak N’ Spruce Trust is a trust duly, formed, validly existing, and in
good standing under the laws of the Commonwealth of Massachusetts. The Oak N’
Spruce Trust is authorized to transact business
 
 

--------------------------------------------------------------------------------

 
 
in no other state;
 
(B) Silverleaf possesses all requisite franchises, operating rights, licenses,
permits, consents, authorizations, exemptions and orders as are necessary to
discharge its obligations under the Finance Agreement;
 
(C) Silverleaf holds all right, title and interest in and to all of the
Timeshare Properties related to the Oak N’ Spruce Loans solely for the benefit
of the beneficiaries referred to in, and subject in each case to the provisions
of, the Finance Agreement and the other documents and agreements related
thereto;
 
(D) There are no actions, suits, proceedings, orders or injunctions pending
against the Oak N’ Spruce Trust or Oak N’ Spruce Trustee, at law or in equity,
or before or by any governmental authority which, if adversely determined, could
reasonably be expect to have a material adverse effect on the Trust Estate or
the Oak N’ Spruce Trustee’s ability to perform its obligations under the Trust
Documents;
 
(E) Neither the Oak N’ Spruce Trust nor the Oak N’ Spruce Trustee has incurred
any indebtedness for borrowed money (directly, by guarantee, or otherwise);
 
(F) All ad valorem taxes and other taxes and assessments against the Oak N’
Spruce Trust and/or its trust estate have been paid when due and neither the
Servicer nor the Oak N’ Spruce Trustee knows of any basis for any additional
taxes or assessments against any such property. The Oak N’ Spruce Trust has
filed all required tax returns and has paid all taxes shown to be due and
payable on such returns, including all taxes in respect of sales of Owner
Beneficiary Rights (as defined in the Finance Agreement);
 
(G) The Oak N’ Spruce Trust and the Oak N’ Spruce Trustee are in compliance with
all applicable laws, statutes, rules and governmental regulations applicable to
it and in compliance with each instrument, agreement or document to which it is
a party or by which it is bound, including, without limitation, the Finance
Agreement except where the failure to comply herein would not materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans;
 
(H) Silverleaf shall continue to control and manage the Oak N’ Spruce Trust, and
Silverleaf shall not take any action to cause the Oak N’ Spruce Trustee to
control or manage the Oak N’ Spruce Trust;
 
(I) The Oak N’ Spruce Trustee is a wholly-owned subsidiary of
 
 

--------------------------------------------------------------------------------

 
 
Silverleaf and is controlled by Silverleaf. Silverleaf shall cause Silverleaf
Berkshires, Inc. to remain the Oak N’ Spruce Trustee and a wholly-owned
subsidiary of Silverleaf, and Silverleaf shall maintain the existence of
Silverleaf Berkshires, Inc. as a Texas corporation, with all the requisite
corporate powers and authority as exists on the Closing Date; and
 
(J) Silverleaf shall comply, and shall cause the Oak N’ Spruce Trustee to
comply, with all the terms and conditions of the Oak N’ Spruce Trust Agreement
and all other related documents.
 
(xvi) Servicing. It is the initial Servicer and has been servicing the Timeshare
Loans in accordance with the Servicing Standard.
 
(xvii) Certified Copy of Contract for Sale. It represents and warrants that each
Contract for Sale contained in a Timeshare Loan File is a true, correct and
accurate copy of the original Contract for Sale.
 
(xviii) No Conveyance. Silverleaf agrees not to convey and to ensure no party
under its control conveys any interest in a Resort relating to a Timeshare Loan
without obtaining Rating Agency Confirmation if such conveyance is reasonably
likely to have a material adverse affect on the Securitization Noteholders.
 
(xix) Timeshare Loan Documents. The Servicer represents and warrants that all of
the documents evidencing each of the Timeshare Loans are identical in all
material respects to the form determined to be valid, binding and enforceable in
the applicable state by the corresponding local counsel opinion issued by (I)
Weinstock & Scavo, P.C., dated as of August 29, 2006, pertaining to Georgia law
matters, (II) Bulkley, Richardson and Gelinas, LLP, dated as of August 29, 2006,
pertaining to Massachusetts law matters, (III) Stinson Morrison Hecker LLP,
dated as of August 29, 2006, pertaining to Missouri law matters, (IV) Mayer,
Brown, Rowe & Maw LLP, dated as of August 29, 2006, pertaining to Illinois law
matters, (V) Meadows, Owens, Collier, Reed, Cousins & Blau, L.L.P., dated as of
August 29, 2006, pertaining to Texas law matters, and (VI) Holland and Knight
LLP, dated as of August 29, 2006, pertaining to Florida law matters
(collectively, the “Local Counsel Opinions”).
 
(xx) Timeshare Marketing Materials and Disclosure Statements. The Servicer
represents and warrants that it has provided each of the law firms issuing the
Local Counsel Opinions all of the existing marketing materials and disclosure
statements in connection with the respective Resort. Moreover, no other
marketing materials and disclosure statements exist except for those provided to
the respective law firm issuing the Local Counsel Opinion.
 
(xxi) Local Counsel Opinions. The facts regarding Silverleaf, the Resorts, the
Timeshare Loans and related matters set forth or assumed in the Local Counsel
Opinions are true and correct in all material respects.
 
(xxii) Bankruptcy Opinion. The facts regarding Silverleaf, the Purchaser, the
Resorts, the Timeshare Loans and related matters set forth or assumed in the
opinion
 
 

--------------------------------------------------------------------------------

 
 
issued by Mayer, Brown, Rowe & Maw LLP dated as of August 29, 2006 pertaining to
bankruptcy law matters are, and shall continue to be so long as the
Securitization Notes are outstanding, true and correct in all material respects.
 
(xxiii) Custodial Files. The Servicer shall, on or prior to each Transfer Date,
have delivered or caused the delivery to the Securitization Custodian a
Timeshare Loan File for each Timeshare Loan, which Timeshare Loan File shall be
complete and verified by the Securitization Custodian in accordance with the
Custodial Agreement.
 
(xxiv) Escrow Documents. The Servicer shall, on or prior to the ninetieth day
following the Closing Date and each Transfer Date, as applicable, deliver or
cause the delivery to the Securitization Custodian of the following: (I) with
respect to each Mortgage Loan and pre-July 2004 Oak N’ Spruce Loan listed on the
Schedule of Prior Secured Party’s Collateral provided by the Seller, an original
recorded Reassignment of Mortgage (which may be a part of a blanket reassignment
of more than one Mortgage Loan or pre-July 2004 Oak N’ Spruce Loan), showing a
complete chain of title from the Prior Secured Party to Seller to the
Securitization Indenture Trustee on behalf of the Securitization Noteholders
signed by an Authorized Officer of the Seller, Purchaser and each intervening
party with evidence of proper recordation or evidence from a third party that
submitted such assignment for recording that such assignment has been submitted
for recordation, (II)(a) with respect to each pre-July 2004 Oak N’ Spruce Loan
listed on the Schedule of Prior Secured Party’s Collateral provided by the
Seller, a file-stamped Oak N’ Spruce Financing Statement Amendment evidencing
the security interest of the Securitization Indenture Trustee and its assigns by
naming the Obligor with respect to the related pre-July 2004 Oak N’ Spruce Loan
as debtor, the Securitization Indenture Trustee on behalf of the Securitization
Noteholders as the secured party/assignee, and “Wells Fargo Bank, National
Association as Trustee for UBS Real Estate Securities Inc., as Noteholder,” as
the assignor, and (b) with respect to each post-July 2004 Oak N’ Spruce Loan
listed on the Schedule of Prior Secured Party’s Oak N’ Spruce Loans provided by
the Seller, a file-stamped Oak N’ Spruce Financing Statement Amendment
evidencing the security interest of the Securitization Indenture Trustee and its
assigns by naming the Obligor with respect to the related post-July 2004 Oak N’
Spruce Loan as debtor, the Securitization Indenture Trustee on behalf of the
Securitization Noteholders as the secured party/assignee, and “Wells Fargo Bank,
National Association as Trustee for UBS Real Estate Securities Inc., as
Noteholder,” as the assignor (or, in the alternative, such Oak N’ Spruce
Financing Statement Amendment may be in the form of an electronic spreadsheet
submitted to the Custodian directly by a third party service company listing the
filing number, date of filing, debtor and secured party and accompanied by a
certification of filing by the third party service company), and (III) all other
recorded and/or filed documents provided under the Escrow Agreement.
 
(xxv) Prior Secured Parties’ Documents. In accordance with the Escrow Agreement,
the Servicer shall deliver or cause the delivery to the Escrow Agent of the
Paydown Letters, Direction Letters, Prior Secured Party Allonges and any other
documents required in respect of the Seller.
 
(xxvi) Title Policies. In accordance with the Escrow Agreement, the Servicer
 
 

--------------------------------------------------------------------------------

 
 
shall deliver or cause the delivery of the Title Policies (as defined in the
Escrow Agreement) within 90 days of the Closing Date and each Transfer Date, as
applicable.
 
(c) The Servicer hereby makes the representations and warranties relating to the
Timeshare Loans contained in Schedule I hereto for the benefit of the Purchaser
and its assignees as of the Closing Date (with respect to each Timeshare Loan
transferred on the Closing Date) and as of each Transfer Date (with respect to
each Qualified Substitute Timeshare Loan transferred on such Transfer Date), as
applicable.
 
(d) It is understood and agreed that the representations, warranties and
covenants set forth in this Section 5 shall survive the (i) transfer of each
Timeshare Loan to the Purchaser and (ii) the subsequent pledge of such Timeshare
Loans and rights and remedies hereunder to the Securitization Indenture Trustee
on behalf of the Securitization Noteholders and shall continue so long as any
such Timeshare Loans shall remain outstanding or until such time as such
Timeshare Loans are repurchased, purchased or a Qualified Substitute Timeshare
Loan is provided pursuant to Section 6 hereof. Each of the Seller and the
Servicer acknowledges that it has been advised that the Purchaser intends to
pledge, transfer, assign and convey all of its right, title and interest in and
to each Timeshare Loan and its rights and remedies under this Agreement to the
Securitization Indenture Trustee on behalf of the Securitization Noteholders.
The Seller and the Servicer agree that, upon any such assignment, the
Securitization Indenture Trustee may enforce directly, without joinder of the
Purchaser (but subject to any defense that Seller or the Servicer, as
applicable, may have under this Agreement) all rights and remedies hereunder.
 
(e) With respect to any representations and warranties contained in Section 5
which are made to the Servicer’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the
Purchaser or any subsequent assignee thereof, then notwithstanding such lack of
Knowledge of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) below.
 
 

--------------------------------------------------------------------------------

 
 
SECTION 6. Repurchases and Substitutions.
 
(a) Mandatory Repurchases and Substitutions for Breaches of Representations and
Warranties. Upon the receipt of notice by the Servicer of a breach of any of its
respective representations and warranties (as of the date on which such
representation or warranty was made) or covenants in Section 5 which materially
and adversely affects the value of a Timeshare Loan or the interests of the
Purchaser or any subsequent assignee of the Purchaser therein, the Servicer
shall, within 60 days of receipt of such notice, cure in all material respects
the circumstance or condition which has caused such representation or warranty
to be incorrect or covenant to be breached or either (i) repurchase the
Purchaser’s or its assignee’s interest in such related defective Timeshare Loan
(the “Defective Timeshare Loan”) from the Purchaser or its assignee at the
Repurchase Price or (ii) provide one or more Qualified Substitute Timeshare
Loans and pay the related Substitution Shortfall Amounts, if any.
 
(b) Payment of Repurchase Prices and Substitution Shortfall Amounts. The
Purchaser hereby directs and the Servicer hereby agrees to remit or cause to be
remitted all amounts in respect of Repurchase Prices and Substitution Shortfall
Amounts payable during the related Due Period in immediately available funds to
the Securitization Indenture Trustee to be deposited in the Collection Account
on the related Transfer Date in accordance with the provisions of the
Securitization Indenture. In the event that more than one Timeshare Loan is
substituted pursuant to Section 6(a) hereof on any Transfer Date, the
Substitution Shortfall Amounts and the Loan Balances of Qualified Substitute
Timeshare Loans shall be calculated on an aggregate basis for all substitutions
made on such Transfer Date.
 
(c) Schedule of Timeshare Loans. The Purchaser hereby directs and the Servicer
hereby agrees, on each date on which a Timeshare Loan has been repurchased or
substituted to provide the Purchaser and the Securitization Indenture Trustee
with an electronic supplement to Schedule III hereto and the Schedule of
Timeshare Loans reflecting the removal or substitution of such Timeshare Loans
and subjecting any Qualified Substitute Timeshare Loans to the provisions of
this Agreement.
 
(d) Qualified Substitute Timeshare Loans. On the related Transfer Date, the
Purchaser hereby directs and the Servicer hereby agrees to deliver or to cause
the delivery of the Timeshare Loan Files of the related Qualified Substitute
Timeshare Loans to the Securitization Indenture Trustee or to the Securitization
Custodian, at the direction of the Securitization Indenture Trustee, on the
related Transfer Date in accordance with the provisions of the Securitization
Indenture. As of such related Transfer Date, the Servicer does hereby transfer,
assign, sell and grant to the Purchaser, without recourse (except as provided in
Section 6 and Section 8 hereof), any and all of the Servicer’s right, title and
interest in and to (i) each Qualified Substitute Timeshare Loan conveyed to the
Purchaser on such Transfer Date, (ii) the Receivables in respect of the
Qualified Substitute Timeshare Loans due after the related Cut-Off Date, (iii)
the related Timeshare Loan Documents (excluding any rights as developer or
declarant under the Timeshare Declaration, the Timeshare Program Consumer
Documents or the Timeshare Program Governing Documents), (iv) all Related
Security in respect of such Qualified Substitute Timeshare Loans, and (v) all
income, payments, proceeds and other benefits and rights related to any of the
foregoing. Upon such sale, the ownership of each Qualified Substitute Timeshare
Loan and all collections allocable to principal and
 
 

--------------------------------------------------------------------------------

 
 
interest thereon since the related Cut-Off Date and all other property interests
or rights conveyed pursuant to and referenced in this Section 6(d) shall
immediately vest in the Purchaser, its successors and assigns. The Servicer
shall not take any action inconsistent with such ownership nor claim any
ownership interest in any Qualified Substitute Timeshare Loan for any purpose
whatsoever other than consolidated financial and federal and state income tax
reporting. The Servicer agrees that such Qualified Substitute Timeshare Loans
shall be subject to the provisions of this Agreement.
 
(e) Officer’s Certificate. The Servicer shall, on each related Transfer Date,
certify in writing to the Purchaser and the Securitization Indenture Trustee
that each new Timeshare Loan meets all the criteria of the definition of
“Qualified Substitute Timeshare Loan” and that (i) the Timeshare Loan Files for
such Qualified Substitute Timeshare Loans have been delivered to the
Securitization Custodian, and (ii) the Timeshare Loan Servicing Files for such
Qualified Substitute Timeshare Loans have been delivered to the Servicer.
 
(f) Release. In connection with any repurchase or substitution of one or more
Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Purchaser and the Securitization
Indenture Trustee shall execute and deliver or shall cause the execution and
delivery of such releases and instruments of transfer or assignment presented to
it by the Servicer, in each case, without recourse, as shall be necessary to
vest in the Servicer or its designee (or to evidence the vesting in such Person
of) the legal and beneficial ownership of such released Timeshare Loans. The
Purchaser shall cause the Securitization Indenture Trustee to cause the
Securitization Custodian to release the related Timeshare Loan Files to Servicer
or its designee and the Servicer to release the related Timeshare Loan Servicing
Files to itself or its designee.
 
(g) Sole Remedy. It is understood and agreed that the obligations of the
Servicer contained in Section 6(a) to cure a material breach, or to repurchase
or substitute related Defective Timeshare Loans and the obligation of the
Servicer to indemnify pursuant to Section 8 shall constitute the sole remedies
available to the Purchaser or its subsequent assignees for the breaches of any
of its representations or warranties of the Servicer contained in Section 5, and
such remedies are not intended to and do not constitute “credit recourse” to the
Servicer.
 
SECTION 7. Additional Covenants of the Seller and the Servicer.
 
(a) The Seller hereby covenants and agrees with the Purchaser as follows:
 
(i) It shall comply with all applicable laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.
 
(ii) It shall preserve and maintain for itself its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and except where
 
 

--------------------------------------------------------------------------------

 
 
the failure to so preserve and maintain will not have a material adverse effect
on its business or its ability to perform its obligations under this Agreement
or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity of
enforceability of the Timeshare Loans.
 
(iii) On or prior to the Closing Date, it shall indicate in its and any
applicable Affiliate’s computer files and other records that each Timeshare Loan
has been sold to the Purchaser.
 
(iv) It shall respond to any inquiries with respect to ownership of a Timeshare
Loan by stating that such Timeshare Loan has been sold to the Purchaser and that
the Purchaser is the owner of such Timeshare Loan.
 
(v) On or prior to the Closing Date, it shall file or cause to be filed, at its
expense, financing statements in favor of the Purchaser and the Securitization
Indenture Trustee on behalf of the Securitization Noteholders, with respect to
the Timeshare Loans transferred hereunder, in the form and manner reasonably
requested by the Purchaser. It shall deliver file-stamped copies of such
financing statements to the Purchaser and the Securitization Indenture Trustee
on behalf of the Securitization Noteholders.
 
(vi) It agrees from time to time, at its expense, promptly to execute and
deliver all further instruments and documents, and to take all further actions,
that may be necessary, or that the Purchaser or the Securitization Indenture
Trustee may reasonably request, to perfect, protect or more fully evidence the
sale of the Timeshare Loans, or to enable the Purchaser or the Securitization
Indenture Trustee to exercise and enforce its rights and remedies hereunder or
under any Timeshare Loan including, but not limited to, powers of attorney, UCC
financing statements and assignments of mortgage.
 
(vii) Any change in the legal name of the Seller and any use by it of any
tradename, fictitious name, assumed name or “doing business as” name occurring
after the Closing Date shall be promptly disclosed to the Purchaser and the
Securitization Indenture Trustee in writing.
 
(viii) Upon the discovery or receipt of notice by a Responsible Officer of the
Seller of a breach of any of its representations or warranties and covenants
contained herein, the Seller shall promptly disclose to the Purchaser and the
Securitization Indenture Trustee, in reasonable detail, the nature of such
breach.
 
(ix) In the event that the Seller shall receive any payments in respect of a
Timeshare Loan after the Closing Date or Transfer Date, as applicable (including
any insurance proceeds that are not payable to the related Obligor), it shall,
within two (2) Business Days of receipt, transfer or cause to be transferred,
such payments to the Lockbox Account.
 
(x) The Seller will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Timeshare Loans
at the address of the Seller listed herein.
 
 

--------------------------------------------------------------------------------

 
 
(xi) In the event that the Seller or the Purchaser or any assignee of the
Purchaser should receive actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan from the Seller to the
Purchaser, on written demand by the Purchaser, or upon the Seller otherwise
being given notice thereof, the Seller shall pay, and otherwise indemnify and
hold the Purchaser, and any subsequent assignee harmless, on an after-tax basis,
from and against any and all such transfer taxes.
 
(xii) The Seller authorizes the Purchaser and the Securitization Indenture
Trustee to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without the signature of the Seller where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law. The Purchaser confirms that it is not its present
intention to file a photocopy or other reproduction of this Agreement as a
financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.
 
(xiii) The Seller shall not prepare any financial statements or other statements
(including any tax filings) which shall account for the transactions
contemplated by this Agreement in any manner other than as the sale of the
Timeshare Loans, Timeshare Properties, Related Security and other conveyed
property related thereto and additional collateral by the Seller to the
Purchaser.
 
(b) The Servicer hereby covenants and agrees with the Purchaser as follows:
 
(i) It shall comply with all applicable laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.
 
(ii) It shall preserve and maintain for itself its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and except where the failure to so preserve and maintain will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity of enforceability of the Timeshare Loans.
 
(iii) On or prior to the Closing Date or a Transfer Date, as applicable, it
shall indicate in its and any applicable Affiliate’s computer files and other
records that each Timeshare Loan has been sold to the Purchaser.
 
(iv) It shall respond to any inquiries with respect to ownership of a Timeshare
Loan by stating that such Timeshare Loan has been sold to the Purchaser and that
the Purchaser is the owner of such Timeshare Loan.
 
(v) It agrees from time to time, at its expense, promptly to execute and deliver
 
 

--------------------------------------------------------------------------------

 
 
all further instruments and documents, and to take all further actions, that may
be necessary, or that the Purchaser or the Securitization Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the sale of the
Timeshare Loans, or to enable the Purchaser or the Securitization Indenture
Trustee to exercise and enforce its rights and remedies hereunder or under any
Timeshare Loan including, but not limited to, powers of attorney, UCC financing
statements and assignments of mortgage.
 
(vi) Upon the discovery or receipt of notice by a Responsible Officer of the
Servicer of a breach of any of its representations or warranties and covenants
contained herein, the Servicer shall promptly disclose to the Purchaser and the
Securitization Indenture Trustee, in reasonable detail, the nature of such
breach.
 
(vii) In the event that the Servicer shall receive any payments in respect of a
Timeshare Loan after the Closing Date or Transfer Date, as applicable (including
any insurance proceeds that are not payable to the related Obligor), it shall,
within two (2) Business Days of receipt, transfer or cause to be transferred,
such payments to the Lockbox Account.
 
(viii) In the event that the Servicer or the Purchaser or any assignee of the
Purchaser should receive actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan from the Servicer to the
Purchaser, on written demand by the Purchaser, or upon the Servicer otherwise
being given notice thereof, the Servicer shall pay, and otherwise indemnify and
hold the Purchaser, and any subsequent assignee harmless, on an after-tax basis,
from and against any and all such transfer taxes.
 
(ix) The Servicer authorizes the Purchaser and the Securitization Indenture
Trustee to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without the signature of the Servicer where permitted by law. A photocopy or
other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by law. The Purchaser confirms that it is not its
present intention to file a photocopy or other reproduction of this Agreement as
a financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.
 
(x) The Servicer shall not prepare any financial statements or other statements
(including any tax filings) which shall account for the transactions
contemplated by this Agreement in any manner other than as the sale of the
Timeshare Loans, Timeshare Properties, Related Security and other conveyed
property related thereto and additional collateral by the Seller to the
Purchaser and the substitution of the Qualified Substitute Timeshare Loans by
the Servicer.
 
SECTION 8. Indemnification.
 
(a) (i) The Seller hereby agrees to indemnify the Purchaser, the Securitization
Indenture Trustee, the Securitization Noteholders and the Initial Purchaser
 
 

--------------------------------------------------------------------------------

 
 
(collectively, the “Indemnified Parties”) against any and all claims, losses or
liabilities (including reasonable legal fees and related costs) that the
Purchaser, the Securitization Indenture Trustee, the Securitization Noteholders
or the Initial Purchaser may sustain directly related to any breach of the
representations and warranties and covenants of the Seller under Section 5
hereof (the “Seller Indemnified Amounts”) excluding, however (A) Seller
Indemnified Amounts to the extent resulting from the gross negligence or willful
misconduct on the part of such Indemnified Party; (B) any recourse for any
uncollectible Timeshare Loan not related to a breach of representation or
warranty; or (C) income or similar taxes by such Indemnified Party arising out
of or as a result of this Agreement or the transfer of the Timeshare Loans.
 
(ii)  The Servicer hereby agrees to indemnify the Indemnified Parties against
any and all claims, losses or liabilities (including reasonable legal fees and
related costs) that the Purchaser, the Securitization Indenture Trustee, the
Securitization Noteholders or the Initial Purchaser may sustain directly related
to any breach of the representations and warranties and covenants of the
Servicer under Section 5 hereof (the “Servicer Indemnified Amounts”) excluding,
however (A) Servicer Indemnified Amounts to the extent resulting from the gross
negligence or willful misconduct on the part of such Indemnified Party; (B) any
recourse for any uncollectible Timeshare Loan not related to a breach of
representation or warranty; (C) recourse to the Servicer for a related Defective
Timeshare Loan so long as the same is cured, substituted or repurchased pursuant
to Section 6 hereof; or (D) income or similar taxes by such Indemnified Party
arising out of or as a result of this Agreement or the transfer of the Timeshare
Loans.
 
(iii)  The parties hereto shall (A) promptly notify the other parties hereto,
the Securitization Indenture Trustee, and the Initial Purchaser if a claim is
made by a third party with respect to this Agreement or the Timeshare Loans, and
relating to (1) the failure by the Seller or the Servicer, as applicable, to
perform its duties in accordance with the terms of this Agreement or (2) a
breach of the Seller’s or the Servicer’s representations, covenants or
warranties contained in this Agreement, (B) assume (with the consent of the
Purchaser, the Securitization Indenture Trustee, the Securitization Noteholders
or the Initial Purchaser, as applicable, which consent shall not be unreasonably
withheld) the defense of any such claim and pay all expenses in connection
therewith, including legal counsel fees and (C) promptly pay, discharge and
satisfy any judgment, order or decree which may be entered against it or the
Purchaser, the Securitization Indenture Trustee, the Securitization Noteholders
or the Initial Purchaser in respect of such claim. If the Seller or the Servicer
shall have made any indemnity payment pursuant to this Section 8 and the
recipient thereafter collects from another Person any amount relating to the
matters covered by the foregoing indemnity, the recipient shall promptly repay
such amount to the Seller or the Servicer, as applicable.
 
(b) The obligations of each of the Seller and the Servicer under this Section 8
to indemnify the Purchaser, the Securitization Indenture Trustee, the
Securitization Noteholders and the Initial Purchaser shall survive the
termination of this Agreement and continue until the Notes are paid in full or
otherwise released or discharged.
 
SECTION 9. No Proceedings. Each of the Seller and Servicer hereby agrees that
 
 

--------------------------------------------------------------------------------

 
 
it will not, directly or indirectly, institute, or cause to be instituted, or
join any Person in instituting, against the Purchaser or any Association, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal or state bankruptcy or similar law so
long as there shall not have elapsed one year plus one day since the latest
maturing Securitization Notes issued by the Purchaser. The Purchaser hereby
agrees that it will not, directly or indirectly, institute, or cause to be
instituted, or join any Person in instituting, against the Seller any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal or state bankruptcy or similar law so
long as there shall not have elapsed one year plus one day since the latest
maturing Securitization Notes issued by the Purchaser.
 
SECTION 10. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.
 
Seller
 
Silverleaf Finance IV, LLC
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Harry J. White, Jr., Chief Financial Officer
Telecopier: 214-631-4981
 
Servicer
 
Silverleaf Resorts, Inc.
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Robert E. Mead, Chief Executive Officer
Telecopier: 214-905-0519
 
Purchaser
 
Silverleaf Finance V, L.P.
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Harry J. White, Jr., Chief Financial Officer
Telecopier: 214-631-4981
 
SECTION 11. No Waiver; Remedies. No failure on the part of the Purchaser, the
Securitization Indenture Trustee or any assignee thereof to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any other remedies provided
by law.
 
 

--------------------------------------------------------------------------------

 
 
SECTION 12. Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Seller, the Servicer, the Purchaser and their
respective successors and assigns. Any assignee shall be an express third party
beneficiary of this Agreement, entitled to directly enforce this Agreement. Each
of the Seller and the Servicer may not assign any of its rights and obligations
hereunder or any interest herein without the prior written consent of the
Purchaser and any assignee thereof. The Purchaser may, and intends to, assign
all of its rights to the Securitization Indenture Trustee on behalf of the
Securitization Noteholders, and each of the Seller and the Servicer consents to
any such assignments. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until its termination; provided, however, that the
rights and remedies with respect to any breach of any representation and
warranty made by the Seller or the Servicer pursuant to Section 5, and the cure,
repurchase or substitution and indemnification obligations shall be continuing
and shall survive any termination of this Agreement and the resignation or
termination of the Servicer pursuant to the Securitization Indenture, but such
rights and remedies may be enforced only by the Purchaser and the Securitization
Indenture Trustee.
 
SECTION 13. Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Seller or the Servicer from any of the terms or conditions
thereof shall be effective unless it shall be in writing and signed by each of
the parties hereto, the written consent of the Securitization Indenture Trustee
on behalf of the Securitization Noteholders is given and confirmation from the
Rating Agencies that such action will not result in a downgrade, withdrawal or
qualification of any rating assigned to a Class of Notes is received. The
Purchaser shall provide or cause to be provided to the Securitization Indenture
Trustee and the Rating Agencies any such proposed modifications, amendments or
waivers. Any waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No consent to or demand by the Seller or
Servicer in any case shall, in itself, entitle it to any other consent or
further notice or demand in similar or other circumstances. Each of the Seller
and the Servicer acknowledges that in connection with the intended assignment by
the Purchaser of all of its right, title and interest in and to each Timeshare
Loan to the Securitization Indenture Trustee on behalf of the Securitization
Noteholders, the Purchaser intends to issue the Notes, the proceeds of which
will be used by the Purchaser, in part, to purchase the Timeshare Loans
hereunder.
 
SECTION 14. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Purchaser may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Seller shall be deemed to have granted to the Purchaser as of the date
hereof, a first priority perfected security interest in all of the Seller’s
right, title and interest in, to and under such Timeshare Loans and the related
property as described in Section 2 hereof.
 
SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
 
 
 

--------------------------------------------------------------------------------

 
 
(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF
LAW.
 
(B) THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET
FORTH ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.
 
(C) THE SELLER, SERVICER AND PURCHASER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THIS AGREEMENT. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY THE SELLER, SERVICER AND PURCHASER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO TRIAL BY JURY
WOULD OTHERWISE ACCRUE OR EXIST. THE SELLER, SERVICER AND PURCHASER ARE HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY THE SELLER, SERVICER AND PURCHASER.
 
SECTION 16. Heading. The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.
 
SECTION 17. Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same agreement.
 
SECTION 18. IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duty authorized, as of the date
first above written.
 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
SILVERLEAF FINANCE IV, LLC, as Seller
 
 

 
By:
/S/ HARRY J. WHITE, JR.

  Name: Harry J. White, Jr.

 
Title:
Vice President, Treasurer and Chief Financial Officer

 
 
SILVERLEAF FINANCE V, L.P., as Purchaser
 

  By:
SILVERLEAF FINANCE V, LLC,
its general partner

     

  By:
/S/ HARRY J. WHITE, JR.

  Name:  Harry J. White, Jr.

  Title: Vice President, Treasurer and  Chief Financial Officer

 
 
SILVERLEAF RESORTS, INC., as Servicer
 

 
By:
/S/ HARRY J. WHITE, JR.

  Name: Harry J. White, Jr.

 
Title:
CFO

 


 
[Signature Page to the Loan Sale Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
List of Exhibits and Schedules to Agreement Not Filed Herewith:
 
Schedule I
Appendix A—Standard Definitions


Schedule II—Exceptions
Schedule II—Schedule of Timeshare Loans
Exhibit A—ACH Form
 
 

--------------------------------------------------------------------------------

 


 


 


 


 